Case 2:10-cr-00207-I\/|VL-.]CW Document 223 Filed 10/17/18 Page 1 of 1

AO 455 (Rev. 01/09) Waiver of an lndictmenl

UNITED STATES DISTRICT COURT

for the
Eastern District of Louisiana E

 

 

United States of America ) ~
v. ) Case No. 10-cr-207
Ro|and J. Bourgeois, Jr. §
Defendant )
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Dace: 10/17/2018 77¢/{"/’4 D[/MW , /I`

/W:j“nK/_/

Signature of defendaUattomey

Va|erie Jusse|in
Primed name of defendant ’s attorney

 
    

Ju ge ’s signature

The Hon. Mary Anr\ Vial Lemmon
Judge 's printed name and title

